Citation Nr: 0121318	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  94-32 376	)	DATE
	)
	)           

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from November 1974 
to July 1977.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Huntington, West Virginia, Regional Office (RO), 
and the Board issued a decision on September 22, 1998.  In a 
January 1999 Joint Motion for Remand, the Secretary of VA and 
the appellant's representative agreed that the appellant's 
claim had to be remanded to permit the Board to adjudicate 
the claim under the holding by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Hodge set new 
guidelines for adjudicating claims based on new and material 
evidence, thereby changing the guidelines established in 
Colvin v. Derwinski, 1 Vet. App 171 (1991), the precedent 
opinion by the United States Court of Appeals for Veterans 
Claims (Court) that the Board had relied upon in its 
decision.  In a February 1999 Order, the Court granted the 
Joint Motion and vacated the Board's September 1998 decision.  

In compliance with the January 1999 Joint Motion for Remand, 
the Board evaluated the appellant's claim under the 
provisions of Hodge and, thereafter, rendered a decision 
(November 19, 1999).  In a February 2001 Joint Motion for 
Remand, the Secretary of VA and the appellant's 
representative agreed that the appellant's claim had to be 
remanded to permit the Board to adjudicate the claim under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) that was signed into law 
by the President on November 9, 2000, because the VCAA 
represented a change in the law applicable to the appellant's 
claim, and he was entitled to have his claim adjudicated 
under the version of the law that was more favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In a 
February 2001 Order, the Court granted the Joint Motion and 
vacated the Board's November 1999 decision.  

Service connection for an acquired psychiatric disorder was 
initially denied by the RO in a July 1989 rating decision on 
the basis that, while the evidence showed that the appellant 
had a paranoid disorder and a personality disorder with acute 
situational reaction, the evidence did not establish that an 
acquired psychiatric disorder was manifested in service or 
that a psychosis was manifested to a compensable degree 
within the first year after service.  A subsequent claim of 
entitlement to service connection for an acquired psychiatric 
disorder was denied by a December 1991 rating decision, and 
the appellant was informed of that rating decision in a 
December 1991 disability decision summary and in a statement 
of the case issued in December 1991 regarding the issue of 
entitlement to a permanent and total disability evaluation 
for pension purposes.  A notice of disagreement was submitted 
in January 1992 regarding the RO's December 1991 denial of 
service connection for an acquired psychiatric disorder, and 
a statement of the case pertaining to that claim was issued 
in August 1992.  However, the appellant did not timely submit 
a substantive appeal, either within one year after the 
December 1991 notification of the December 1991 rating 
decision or within 60 days after issuance of the August 1992 
statement of the case, and the decision, therefore, became 
final.  


REMAND

The appellant contends that he has an acquired psychiatric 
disorder that had its origins in service, and that he has 
submitted new and material evidence that permits reopening of 
the previously denied and final claim and a grant of the 
benefit sought.  His representative argues in a June 2001 
statement that if the Board cannot allow the claim at this 
time, then it must be remanded in order to comply with the 
requirements of the VCAA.  

Among other things, the VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, supra.  See also Karnas.  Because of the change 
in the law brought about by the VCAA, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See VCAA, supra.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the claim is remanded for the following actions:  

1.  The appellant should be afforded a VA 
psychiatric examination to determine the 
diagnosis and likely etiology of any 
psychiatric disorders.  The claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  He should be requested to 
identify all current psychiatric disorders and 
to express an opinion as to whether it is at 
least as likely as not that the appellant has 
an acquired psychiatric disorder that began in 
service.  The examiner should provide complete 
rationale for all conclusions reached.  

2.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


